Case 6:21-cv-00299-ADA Document 549 Filed 04/21/21 Page 1of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

WACO DIVISION
VLSI TECHNOLOGY LLC,
Plaintiff,
Case No. 6:21-cv-299-ADA
Vv.
INTEL CORPORATION,
Defendant.

 

 

JURY VERDICT FORM

 

10936396
Case 6:21-cv-00299-ADA Document 549 Filed 04/21/21 Page 2 of 8

JURY VERDICT FORM

When answering the following questions and filling out this Verdict
Form, please follow the directions provided throughout the form. Your answer
to each question must be unanimous. Some of the questions contain legal terms
that are defined and explained in detail in the Jury Instructions. Please refer to
the Jury Instructions if you are unsure about the meaning or usage of any legal
term that appears in the questions below.

AS used herein, “VLSI” means VLSI Technology LLC, and “Inte!”
means Intel Corporation. As used herein, “’187 Patent” refers to U.S. Patent No.

6,633,187 and “’522 Patent” refers to U.S. Patent 6,366,522.
Case 6:21-cv-00299-ADA Document 549 Filed 04/21/21 Page 3 of 8

We, the jury, unanimously agree to the answers to the following
questions and return them as our verdict in this case:

I. LITERAL INFRINGEMENT
Directions: Question Nos. 1 & 2

In answering the Questions below, please check “Yes” or “No” for each listed
asserted claim in the space provided.

 

Question No. 1: Has VLSI proven by a preponderance of the
evidence that Intel has literally infringed the following asserted claims of

the ’187 Patent? “Yes” is in favor of VLSI, and “No” is in favor of Intel.

’187 Patent
Claim 1: Yes _——s— No ae
Claim 2: Yes __——s— No af
Claim 13: Yes ss No a
Claim 15: Yes __———s— No vv
Claim 17: Yess Noo x
Claim 18: Yes No ca

 

 

 
Case 6:21-cv-00299-ADA Document 549 Filed 04/21/21 Page 4 of 8

 

 

Question No. 2: Has VLSI proven by a preponderance of the
evidence that Intel has literally infringed the following asserted claims of

the ’522 Patent? “Yes” is in favor of VLSI, and “No” is in favor of Intel.

°522 Patent

Claim 9: Yes No V
Claim 11: Yes No /
Claim 16: Yes __—s— No Vv
Claim 20: Yes NoV __
Claim 21: Yes Nov _
Claim 36: Yes No me

 

Please proceed directly to Question Nos. 3 & 4.

 
Case 6:21-cv-00299-ADA Document 549 Filed 04/21/21 Page 5 of 8

Il. VALIDITY

Directions — Question Nos. 3 & 4

In answering the Questions below, please check “Yes” or “No” for each listed
asserted claim in the space provided.

 

Question No. 3: Has Intel proven by clear and convincing evidence
that the following asserted claims of the ’187 Patent are invalid for

obviousness? “No” is in favor of VLSI, and “Yes” is in favor of Intel.

°187 Patent
Claim 1: Yess No Vv
Claim 2: Yes ___—s— No a
Claim 13: Yes __——s— No Vv
Claim 15: Yes __——s— No Vi
Claim 17: Yes No _V__
Claim 18: Yes No gt

Question No. 4: Has Intel proven by clear and convincing evidence
that the following asserted claims of the ’522 Patent are invalid for

obviousness? “No” is in favor of VLSI, and “Yes” is in favor of Intel.

 

°522 Patent
Claim 9: Yes = No V__
Claim 11: Yes _—s—C Noo a
Claim 16: Yes__——s— Noo ¥
Claim 20: Yes __——s— No Vv
Claim 21: Yes __——s— No ve
Claim 36: Yes No ve

 

 

Please proceed directly to Question Nos. 5-7.

iA x
Case 6:21-cv-00299-ADA Document 549 Filed 04/21/21 Page 6 of 8

lil. DAMAGES

Directions — Question Nos. 5-7

In answering Question Nos. 5 & 6 below, please provide a dollar amount in the
blank spaces. In answering Question No. 7 below, please select one of the
options.

 

Question No. 5: Answer the following question if there is at least
one claim of the *187 Patent for which you answered “Yes” in Question

1, and “No” in Question 3.

What is the total amount of damages you find for Intel’s

infringement of the ?187 Patent?

$0

Question No. 6: Answer the following question if there is at least
one claim of the °522 Patent for which you answered “Yes” in Question 2,

and “No” in Question 4.

What is the total amount of damages you find for Intel’s

infringement of the °522 Patent?

$ O

 

 

 

 
Case 6:21-cv-00299-ADA Document 549 Filed 04/21/21 Page 7 of 8

 

 

Question No. 7: Is the total amount of damages you found in
Questions 5 & 6, 1) arunning royalty in the form of a lump sum for past

damages only or 2) a lump sum for all damages?

1) Running royalty in the form of a lump sum

for past damages only[___|
-OR-

2) Lump sum for all damages [ |

 

Net Ov plica ne

 
Case 6:21-cv-00299-ADA Document 549 Filed 04/21/21 Page 8 of 8

You have now reached the end of the verdict form and should review it
to ensure it accurately reflects your unanimous determinations. After you are
satisfied that your unanimous answers are correctly reflected above, your Jury
Foreperson should then sign and date this Verdict Form in the spaces below.
Once that is done, notify the Court Security Officer that you have reached a
verdict. The Jury Foreperson should retain possession of the verdict form and

bring it when the jury is brought back into the courtroom.

I certify that the jury unanimously concurs in every element of the above

verdict.

SIGNED this 2) day of April, 2021.

 

JURY FOREPERSON
